—Appeal from a judgment of the County Court of Schenectady County (Tomlinson, J.), rendered March 7, 1997, convicting defendant upon his plea of guilty of the crime of robbery in the first degree.
Even if preserved for our review (see, People v Charles, 258 AD2d 740, lv denied 93 NY2d 968), we would reject defendant’s contention that the sentence of 9 to 18 years in prison pursu*674ant to his plea of guilty of the crime of robbery in the first degree was harsh and excessive. Given the nature of the crime, during the commission of which defendant fired two shots from a sawed-off .22-caliber rifle, and the fact that defendant agreed to the sentence as part of a negotiated plea, we find no abuse of discretion or’ any extraordinary circumstances warranting a reduction of the sentence imposed in the interest of justice (see generally, People v Denegar, 253 AD2d 908, lv denied 92 NY2d 949; People v Hicks, 245 AD2d 979).
Mikoll, J. P., Crew III, Yesawich Jr., Graffeo and Mugglin, JJ., concur. Ordered that the judgment is affirmed.